OPINION OF THE COURT
In Matter of Corning v Board of Elections of Albany County: Order affirmed, without costs, for reasons stated in the Per Curiam opinion at the Appellate Division.
Concur: Chief Judge Cooke and Judges Jasen, Jones, Wachtler and Meyer. Judge Fuchsberg dissents and votes to modify in an opinion. Judge Gabrielli taking no part.
In Barone v Carey: Judgment, insofar as appealed from, reversed, without costs, and subdivision 2 of section 8-100 of the Election Law declared constitutional.
Concur: Chief Judge Cooke and Judges Jasen, Jones, Wachtler and Meyer. Judge Fuchsberg dissents and votes to affirm in an opinion. Judge Gabrielli taking no part.